United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30909
                        Conference Calendar



MCARTHUR JOHNSON,

                                    Plaintiff-Appellant,

versus

RICHARD L. STALDER; TOMMY MILLER;
GEORGE SAVAGE; R. WILKINSON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-1106
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     McArthur Johnson appeals from the dismissal, as frivolous,

of his false imprisonment action under 42 U.S.C. § 1983.

See 28 U.S.C. § 1915(e).   Johnson, who was formerly a Louisiana

prisoner, alleged that after a release date of April 28, 2003,

had been established, he was charged with a disciplinary

violation and was imprisoned for 45 days beyond such date due

to the forfeiture of good-time credits resulting from the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30909
                                -2-

disciplinary conviction.   Our review is for abuse of discretion.

See Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997).

     The Supreme Court has held that a plaintiff in a 42 U.S.C.

§ 1983 action may not recover damages for “allegedly

unconstitutional conviction or imprisonment, or for other

harm caused by actions whose unlawfulness would render a

conviction or sentence invalid,” unless he “prove[s] that the

conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal

authorized to make such determinations, or called into question

by a federal court’s issuance of a writ of habeas corpus.”

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).   The Supreme Court

has extended Heck to prison disciplinary proceedings, concluding

that claims for damages and declaratory relief that necessarily

imply the invalidity of the punishment imposed in a disciplinary

conviction are not cognizable in a 42 U.S.C. § 1983 proceeding.

See Edwards v. Balisok, 520 U.S. 641, 646-48 (1997).

     Johnson’s assertion that he was falsely imprisoned as a

result of the prison disciplinary charge and the loss of good-

time credits imposed following his disciplinary conviction,

if credited, would necessarily imply that his conviction and

sentence for the disciplinary case was invalid, thus affecting

the duration of his confinement.   Because Johnson has not shown

that the disciplinary case has been overturned, he cannot
                           No. 03-30909
                                -3-

maintain a 42 U.S.C. § 1983 action against the defendants for

damages.   See Edwards, 520 U.S. at 648; Heck, 512 U.S. at 486-87.

     Johnson has failed to show that the district court

abused its discretion in dismissing his action under Heck.

Accordingly, the judgment of the district court is AFFIRMED.

     AFFIRMED.